Petition for rehearing denied June 21, 1932                        ON PETITION FOR REHEARING                             (12 P.2d 1118)
Counsel has presented a very able and interesting brief, on his petition for a rehearing, in which he insists that this court was in error in affirming the judgment of the trial court.
In his original brief on appeal, he assigned eight errors to the circuit court; in his petition for a rehearing, he assigns 11 to this court. His principal objection is, however, that we have exceeded the powers conferred upon this court under section 3, Article 7, of the Oregon Constitution, cited in our original opinion. He also complains that we have not given any reason for our affirmance of the judgment.
It would serve no useful purpose to give an analysis of all the testimony and circumstances in the cause, which led us to the conclusion that the verdict of the jury was correct, notwithstanding some minor errors *Page 18 
in the trial of the cause. There is only one reason to give; after full and careful consideration of all the matters presented in the bill of exceptions, we are of the opinion that the "judgment * * * was such as should have been rendered in the case."
We have again carefully gone over the record and are satisfied that our original opinion is right. The rehearing will be denied.
It is so ordered. *Page 19